HOLMAN, J.,
specially concurring.
I concur in the holding of the majority that no appeal is allowable from the order of the Commission, but place my concurrence upon the provisions of ORS 174.020, which says that "* * * when a general and particular provision are inconsistent, the latter is paramount to the former.” The majority refuses to place its holding upon this basis because "[t]he application of that rule, * * * would require us to assume the answer to the problem; that is, assume that the phrase * * * 'order of removal, discharge, demotion or suspension’ * * * concern[s] what decisions of the Commission are appealable.”
The majority suggests no other reasons for the use of the quoted words from ORS 242.804(3) than that of defining what decisions are appealable and that which was given by the majority of the Court of Appeals, which latter reason it rejects. It appears to me, in the absence of any other acceptable reason for their inclusion, that the quoted words from subsection (3) necessarily refer to what orders are appealable. If so, the particular provision of subsection (3) controls over the general provision of subsection (1).